Case 1:20-cv-21713-JEM Document 99 Entered on FLSD Docket 02/24/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 20-21713-CV-MARTINEZ

  ECO BRANDS, LLC, a Delaware limited
  liability company, derivatively by and through
  its member MIDAS FINANCIAL GROUP,
  LLC, a Delaware limited liability company,

         Plaintiffs,

  v.

  ECO BRANDS, LLC, a Delaware limited
  liability company, GIUSEPPE SINDONI, a
  foreign individual, SINDONI NORTH
  AMERICA, LLC, a Delaware limited liability
  company, KLAUS SYDOW, an individual,
  RODRIGO VALLEJO, an individual, ERICK
  SYDOW, an individual, SOROK, LLC, a
  Delaware limited liability company,

        Defendants.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge for a Report and Recommendation (“R&R”) on the Motion to Dismiss (DE 68)
  filed by Sorok, LLC and Klaus Sydow (“Sorok Defendants”) and the Motion to Compel
  Arbitration (DE 67) filed by Sindoni North America, LLC (“Sindoni”). (DE 91). Magistrate Judge
  Otazo-Reyes filed reports recommending that the Motion to Dismiss be denied on jurisdictional
  grounds and that the Motion to Compel be granted. (DE 97, DE 98). Neither party filed objections.
  The Court having reviewed the R&Rs and record in this case de novo, it is hereby
         ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’
  Reports and Recommendations (DE 97, DE 98) are AFFIRMED and ADOPTED. Sorok
  Defendants’ Motion to Dismiss for lack of personal jurisdiction (DE 68) is DENIED. Sindoni’s
  Motion to Compel Arbitration (DE 67) is GRANTED.
Case 1:20-cv-21713-JEM Document 99 Entered on FLSD Docket 02/24/2021 Page 2 of 2




        This matter shall be DISMISSED WITHOUT PREJUDICE pending arbitration. The
  Clerk is directed to mark this case CLOSED and DENY AS MOOT any pending motions.
        DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of February, 2021.



                                                ____________________________________
                                                JOSE E. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE
